UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173163 POINT CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Delaware (State of incorporation) 27-3046338 (IRS Employer ID Number) 285 Grand Avenue Building 5 Englewood, New Jersey 07631 (Address of principal executive offices) (201) 408-5126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 15, 2013,30,731,200 shares of common stock, par value $0.0001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4 Controls and Procedures 5 PART II Item 1. Legal Proceedings 5 Item IA. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 6 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Point Capital, Inc. (A Development Stage Company) Financial Statements March 31, 2013 (Unaudited) 1 CONTENTS Page (s) Balance Sheets – March 31, 2013 (unaudited) and December 31, 2012 F-1 Statements of Operations – Three months ended March 31, 2013, and 2012, and fromJuly 13, 2010 (Inception) to March 31, 2013 (unaudited) F-2 Statement of Stockholders’ Deficit – From July 13, 2010 (Inception) to March 31, 2013 (unaudited) F-3 Statements of Cash Flows – Three months ended March 31, 2013, and 2012, from July 13, 2010 (Inception) to March 31, 2013 (unaudited) F-4 Notes to Financial Statements (unaudited) F-5 - F-10 2 Point Capital, Inc. (A Development Stage Company) Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ $ Notes payable Interest payable - Total Current Liabilities Long Term Liabilities Notes payable Interest Payable Total Long Term Liabilities - Total Liabilities Stockholders' Deficit Series A, Convertible Preferred stock, $0.0001 par value, 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 30,731,200 and 30,631,200 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements F-1 Point Capital, Inc. (A Development Stage Company) Statements of Operations (Unaudited) July 13, 2010 Three Months ended March 31, (Inception) to March 31, General and administrative expenses $ $ $ Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements F-2 Point Capital, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) Three months ended March 31, 2013 (unaudited) and From July 13, 2010 (Inception) to March 31, 2013 Series A, Convertible Deficit Accumulated Total Preferred Stock, $0.0001 Par Value Common Stock, $0.0001 Par Value Additional Paid In during Development Subscription Stockholder's Equity Shares Amount Shares Amount Capital Stage Receivable (Deficit) Stock issued for services - related parties ($0.05/share) - $
